Citation Nr: 1626605	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  13-31 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Arthur V. Gage, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and her friend, L.S.


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1999 to August 1999 and from May 2000 to August 2000, with additional periods of inactive duty for training (INADUTRA) in the Army Reserves and Arkansas Army National Guard from January 1999 to June 1999, August 1999 to May 2000, August 2000 to January 2002, and June 2002 to August 2002.  

This matter comes before the Board of Veterans' Appeals (Board) from September 2009 and March 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and North Little Rock, Arkansas, respectively.  

The Veteran and her friend, L.S., appeared and testified before the undersigned at a March 2016 videoconference hearing, and a transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required prior to adjudication of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  Specifically, a remand is required to conduct additional development regarding the Veteran's reported military sexual trauma (MST) and to afford the Veteran a VA psychiatric examination.  

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2014).  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination is required when (1) there is competent evidence of a current disability, (2) evidence establishing an in-service event, injury or disease, (3) an indication that the current disability may be associated with the in-service event, injury, or disease, and (4) insufficient evidence to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as a result of MST and sexual harassment by a female superior that began during a period of INACDUTRA in 2001.  

Notably, while it appears that VA made a request to the Arkansas Adjutant General for relevant service treatment and personnel records, there does not appear to have been any specific development completed with regard to the Veteran's statements about having reported the sexual harassment to a personnel superior, R.A, which led to an investigation.  As potentially relevant and corroborating investigatory documents may exist, the Board finds that remand is warranted in order to make an additional request to the Arkansas Adjutant General, including to the Deputy Chief of Staff over personnel, to obtain records of an investigation of the Veteran's reported MST.  

Additionally, based on the additional evidence of record, including VA treatment records which document diagnoses of PTSD and unspecified anxiety disorder both due to MST, the Veteran's lay statements and testimony regarding her in-service MST (including a corroborating buddy statement and testimony regarding the MST from her friend, L.S.), and markers of MST including a request for service discharge and changed behavior corroborated by her mother's lay statement, the Board finds that the above requirements for a VA examination have been met.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 79.  As the record lacks a clear medical nexus opinion from a qualified mental health examiner, there is insufficient competent medical evidence to decide the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Therefore, a VA examination and opinion are needed to determine whether the Veteran has an acquired psychiatric disability, to include PTSD, that is etiologically related to her active service, including her credible and consistent reports of MST.  

Finally, VA is obligated to make reasonable efforts to obtain records not in the custody of a Federal department or agency, such as from private medical care providers; such reasonable efforts will generally consist of an initial request for the records, and if the records are not received, at least one follow up request.  38 C.F.R. § 3.159(c)(1) (2015).  VA treatment records are deemed to be in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, while this matter is in remand status, VA should take proper steps to obtain any outstanding, relevant VA or private psychiatric treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim, including any VA or private treatment records not already associated with the claims file.  After obtaining authorization as required, attempt to procure copies of any private records which have not previously been obtained from identified treatment sources, in addition to obtaining current relevant VA treatment records.  All attempts to secure this evidence must be properly documented in the claims file.  

2.  Contact the Arkansas Office of the Adjutant General at Camp Robinson, including a specific request to R.A., Deputy Chief of Staff of Personnel, as well as any other appropriate source to obtain record of investigation, formal or informal, regarding the Veteran's reported in-service MST.  All records or responses received should be properly associated with the claims file.  

3.  After completion of the above, schedule the Veteran for a VA psychiatric examination to obtain an opinion regarding the nature and etiology of any acquired psychiatric disability, to include PTSD.  The entire claims file and a copy of this remand must be made available for review, and such review must be noted in the examination report.  All tests and studies deemed necessary by the examiner should be performed.  A complete rationale must be provided for all opinions rendered.  

Following review of the claims file and the examination, the examiner must identify all of the Veteran's psychiatric disabilities and provide a full multiaxial diagnosis pursuant to the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5).  For each diagnosed acquired psychiatric disability, the examiner must indicate whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's acquired psychiatric disability is etiologically related to her active service, to include her reported MST.  

The examiner must specifically determine whether the Veteran's psychiatric symptoms meet the criteria for PTSD, with specific responses provided for each criterion.  If a diagnosis of PTSD is appropriate, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has PTSD that is based on an in-service MST.  

In formulating the opinion, the examiner is asked to address whether any in-service or post-service markers are indicative of MST, including the Veteran's request for service discharge and changed behavior corroborated by her mother's lay statement.  The examiner is advised that actual corroboration of the reported MST (e.g., by way of contemporaneous police reports, military disciplinary proceedings, etc.) is not dispositive as to the question of whether the MST occurred.  The Board is requesting that the examiner opine as to whether he or she believes that the Veteran underwent MST, as she has reported, even without corroboration of the record.  

4.  Thereafter, readjudicate the claim on appeal.  
If the benefit sought remains denied, provide the Veteran and her attorney with a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond.  The case should then be returned to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




